Citation Nr: 1606135	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral tinea pedis of the toes.

2.  Entitlement to an initial compensable rating for tinea manuum of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1970, from September 1971 to February 1978, from January to June 1991, and from August 2004 to September 2005.    

On the March 2013 VA Form 9, the Veteran requested a videoconference Board hearing.  In a November 2015 letter, the RO notified him that a videoconference Board hearing had been scheduled for December 2015; however, he did not appear for the scheduled hearing, and did not request its postponement.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to higher initial ratings for bilateral tinea pedis of the toes and tinea manuum of the left hand are remanded for a VA examination and updated VA treatment records.  On the March 2013 VA Form 9, the Veteran asserted that the September 2011 VA examination did not reflect the severity of the tinea pedis and tinea manuum because the service-connected disabilities affected more than five percent of the exposed area during flare-ups.  Also, in the December 2015 Appellant's Brief, the representative argued that the service-connected skin disabilities had worsened since the September 2011 VA examination.  

Because the evidence facially indicates that the bilateral tinea pedis and tinea manuum of the left hand may have worsened since the last VA examination, and the evidence currently of record is insufficient to rate the initial rating appeals, a remand is required to conduct another VA examination and obtain updated VA treatment records.

Accordingly, the issues of entitlement to an initial compensable rating for bilateral tinea pedis of the toes and an initial compensable rating for tinea manuum of the left hand are REMANDED for the following actions:

1.  Obtain any records pertaining to the Veteran's treatment from October 2014 to the present at the Memphis VA Medical Center and the VA Memphis, Tennessee (South) Community-Based Outreach Clinic (CBOC), in Memphis, Tennessee, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Schedule the Veteran for an examination to assist in determining the current severity of the bilateral tinea pedis and tinea manuum of the left hand.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed in the examination report.

The examiner should identify all symptomatology and functional impairment associated with the bilateral tinea pedis and tinea manuum of the left hand, including: (1) the percentage of the entire body affected by each skin disability, (2) the percentage of the exposed areas of the body affected by each skin disability, (3) the type of treatment received for each skin disability (i.e., topical therapy, systemic therapy such as corticosteroids or other immunosuppressive drugs), and (4) the length of time and frequency that the Veteran has received such treatment. 

2.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




